
	
		II
		110th CONGRESS
		2d Session
		S. 2898
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2008
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the release of certain land
		  from the Sunrise Mountain Instant Study Area in the State of
		  Nevada.
	
	
		1.Short titleThis Act may be cited as the
			 Orchard Detention Basin Flood Control
			 Act.
		2.Release of
			 certain land in the sunrise mountain instant study area
			(a)FindingCongress
			 finds that the land described in subsection (c) has been adequately studied for
			 wilderness designation under section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782).
			(b)ReleaseThe
			 land described in subsection (c)—
				(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1782(c)); and
				(2)shall be managed
			 in accordance with—
					(A)land management
			 plans adopted under section 202 of that Act (43 U.S.C. 1712); and
					(B)cooperative
			 conservation agreements in existence on the date of the enactment of this
			 Act.
					(c)Description of
			 LandThe land referred to in
			 subsections (a) and (b) is the approximately 65 acres of land in the Sunrise
			 Mountain Instant Study Area of Clark County, Nevada, that is—
				(1)known as the
			 Orchard Detention Basin; and
				(2)designated for release on the map titled
			 Orchard Detention Basin and dated March 18, 2005.
				
